NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 14a0190n.06

                                          No. 13-5829

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                       FILED
                                                                                 Mar 11, 2014
UNITED STATES OF AMERICA,                             )                      DEBORAH S. HUNT, Clerk
                                                      )
       Plaintiff-Appellee,                            )
                                                      )   ON APPEAL FROM THE UNITED
v.                                                    )   STATES DISTRICT COURT FOR
                                                      )   THE EASTERN DISTRICT OF
TARELL SCOTT,                                         )   KENTUCKY
                                                      )
       Defendant-Appellant.                           )
                                                      )


       BEFORE: NORRIS, COLE, and GIBBONS, Circuit Judges.


       PER CURIAM. Tarell Scott pleaded guilty to escaping from the satellite prison camp at

the U.S. Penitentiary Big Sandy, in violation of 18 U.S.C. § 751(a). Scott requested a four-level

reduction in his base offense level pursuant to United States Sentencing Guideline § 2P1.1(b)(3),

which applies “[i]f the defendant escaped from the non-secure custody of a community

corrections center, community treatment center, ‘halfway house,’ or similar facility.” Relying on

our holding in United States v. McCullough, 53 F.3d 164, 165 (6th Cir. 1995), that the four-level

reduction “does not apply when sentencing escapees from non-secure federal prison work

camps,” the district court denied Scott’s request. The district court sentenced Scott to twenty-

one months’ imprisonment to be served consecutively to the undischarged sentence that he was

serving when he escaped.

       In this timely appeal, Scott contends that the district court should have conducted an

evidentiary hearing to determine whether the satellite prison camp at the U.S. Penitentiary Big
No. 13-5829
United States v. Scott

Sandy is sufficiently similar to a community corrections center, community treatment center, or

halfway house to entitle him to the four-level reduction under U.S.S.G. § 2P1.1(b)(3). This

circuit, along with other circuits that have ruled on the issue, has held “that non-secure federal

prison work camps are not ‘similar’ to ‘community corrections centers, community treatment

centers or halfway houses.’” McCullough, 53 F.3d at 165; see also United States v. Stalbaum, 63
F.3d 537, 540 (7th Cir. 1995); United States v. Tapia, 981 F.2d 1194, 1197–98 (11th Cir. 1993);

United States v. Shaw, 979 F.2d 41, 44–45 (5th Cir. 1992); United States v. Brownlee, 970 F.2d
764, 765 (10th Cir. 1992); United States v. McGann, 960 F.2d 846, 847 (9th Cir. 1992). Scott

concedes that our precedent is against him and that, absent an inconsistent decision by the

Supreme Court or an en banc decision overruling the prior opinion, we cannot overturn another

panel’s published decision. See United States v. Smith, 73 F.3d 1414, 1418 (6th Cir. 1996).

       Accordingly, we affirm Scott’s sentence.




                                              -2-